Exhibit 10.16
THE ST. JOE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I NAME, EFFECTIVE DATE AND PURPOSE
    1  
1.1 Name
    1  
1.2 Effective Date of Restatement
    1  
1.3 Purpose
    1  
1.4 Relationship to The St. Joe Company Deferred Capital Accumulation Plan
    1  
 
       
ARTICLE II DEFINITIONS
    1  
2.1 “Account” or “Participant’s Account”
    1  
2.2 “Affiliated Employer”
    1  
2.3 “Age”
    2  
2.4 “Annuity Starting Date”
    2  
2.5 “Applicable Interest Rate”
    2  
2.6 “Beneficiary” or “Beneficiaries”
    2  
2.7 “Board of Directors”
    2  
2.8 “Change in Control”
    2  
2.9 “Code”
    3  
2.10 “Company”
    3  
2.11 “Compensation”
    3  
2.12 “Compensation Limit”
    4  
2.13 “Disability”
    4  
2.14 “Effective Date of Restatement”
    4  
2.15 “Eligible Spouse”
    4  
2.16 “Employee”
    4  
2.17 “Employer”
    4  
2.18 “Employer Credit”
    4  
2.19 “Employment Date”
    5  
2.20 “ERISA”
    5  
2.21 “Interest”
    5  
2.22 “Participant”
    5  
2.23 “Plan”
    5  
2.24 “Plan Administrator”
    5  
2.25 “Plan Year”
    5  
2.26 “Prior Plan”
    5  
2.27 “Qualified Pension Plan”
    5  
2.28 “Separation from Service”
    5  
2.29 “Valuation Date”
    6  
2.30 “Year(s) of Benefit Service”
    6  
2.31 “Year(s) of Vesting Service”
    6  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    6  
3.1 Eligibility
    6  
3.2 Notification
    7  
3.3 Date of Participation and Enrollment
    7  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
3.4 Change in Control Election
    7  
 
       
ARTICLE IV PARTICIPANT ACCOUNTS AND PLAN CREDITS
    7  
4.1 Separate Account
    7  
4.2 Employer Credits
    7  
4.3 Interest
    10  
4.4 Adjustments
    10  
4.5 Valuation of the Account
    10  
4.6 Participant Statement
    11  
 
       
ARTICLE V VESTING
    11  
5.1 Vesting in Account
    11  
5.2 No Vested Interest in Account
    12  
5.3 Special Adjustment to Account
    12  
 
       
ARTICLE VI PAYMENT OF VESTED ACCOUNTS
    12  
6.1 Payment upon Separation from Service
    12  
6.2 Payment upon Death
    13  
6.3 Change in Control
    13  
6.4 Disability
    13  
6.5 Mode of Payment
    14  
 
       
ARTICLE VII BENEFICIARY DESIGNATION FOR DEATH BENEFITS BASED ON ACCOUNTS
    14  
7.1 Beneficiary Designation
    14  
7.2 Change in Beneficiary Designation
    14  
7.3 Lack of Beneficiary Designation or Surviving Beneficiary
    14  
 
       
ARTICLE VIII ADMINISTRATION OF THE PLAN
    15  
8.1 Responsibility of the Plan Administrator
    15  
8.2 Powers and Duties of Plan Administrator
    15  
8.3 Expenses of the Plan Administrator and Plan Costs
    16  
8.4 Selection of Plan Professional Counselors
    16  
8.5 Records of the Plan Administrator
    16  
8.6 Plan Administrator’s Right to Administer and Interpret the Plan
    16  
8.7 Claims Procedure
    16  
8.8 Indemnity of the Plan Administrator
    17  
 
       
ARTICLE IX AMENDMENT AND TERMINATION
    17  
9.1 Amendment
    17  
9.2 Termination
    18  
 
       
ARTICLE X MISCELLANEOUS
    18  
10.1 Unsecured Creditor
    18  
10.2 Unfunded Plan
    18  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
10.3 Non-Assignability
    18  
10.4 Not a Contract of Employment
    19  
10.5 Source of Plan Benefits
    19  
10.6 Binding Agreement
    19  
10.7 Invalidity of Certain Provisions
    19  
10.8 Incapacity
    20  
10.9 Masculine, Feminine, Singular and Plural
    20  
10.10 Taxes
    20  
10.11 Governing Law
    20  

 



--------------------------------------------------------------------------------



 



ARTICLE I
NAME, EFFECTIVE DATE AND PURPOSE

1.1   Name       The name of the Plan is “The St. Joe Company Supplemental
Executive Retirement Plan,” hereinafter referred to as the “Plan.”   1.2  
Effective Date of Restatement       The effective date of this amended and
restated Plan is December 31, 2008. The Plan was originally effective January 1,
1998 and previously restated effective January 1, 2002.   1.3   Purpose      
The purpose of the Plan is to provide supplemental retirement benefits to
certain selected management and highly compensated employees of the Employer.
The Plan is not intended to be a tax-qualified retirement plan under Section
401(a) of the Internal Revenue Code of 1986, as amended. The Plan is intended to
be an unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees.   1.4   Relationship to The St. Joe Company Deferred Capital
Accumulation Plan       Effective as of January 1, 2000, The St. Joe Company
established “The St. Joe Company Deferred Capital Accumulation Plan” (the
“Deferred Capital Accumulation Plan”) and transferred to it certain benefit
liabilities previously accrued under Article IV and Article V of this Plan as
amended and in effect on December 31, 1999. Such benefit liabilities shall be
held, administered and paid in accordance with the terms of the Deferred Capital
Accumulation Plan, as hereinafter amended and in effect.

ARTICLE II
DEFINITIONS

2.1   “Account” or “Participant’s Account”       Means the notional account
maintained by the Plan Administrator pursuant to Section 4.1 which shall be
credited with Employer Credits and Interest and adjusted for distributions.  
2.2   “Affiliated Employer”       Means a corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Company;
any organization (whether or not incorporated) which is a member of an

1



--------------------------------------------------------------------------------



 



    affiliated service group (as defined in Code Section 414(m)) which includes
the Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o) but only for the period during
which such other entity is affiliated with the Company under Code Section (b),
(c), (m) or (o).   2.3   “Age”       Means age at last birthday.   2.4  
“Annuity Starting Date”       Means the dates as of which a lump sum
distribution is made to a Participant or Beneficiary.   2.5   “Applicable
Interest Rate”       Means, (a) for each Plan Year beginning on or after
January 1, 2000, the annual rate of interest used to determine the interest
credit under Section 5.2(e) of the Qualified Pension Plan for such Plan Year and
(b) for any period prior to January 1, 2000, an annual interest rate of 5.16%.  
2.6   “Beneficiary” or “Beneficiaries”       Means the person or persons who
will receive benefits under the Plan after the Participant’s death as determined
under Article VII.   2.7   “Board of Directors”       Means the Board of
Directors of the Company, or its delegee, as constituted from time to time.  
2.8   “Change in Control”       Means:

  (a)   During any single transaction, or in a series of transactions over a
twelve month period, 35% or more of the outstanding voting stock of the Company
is acquired by any person or group; or     (b)   Stockholders of the Company
replace, during any twelve month period, the Board of Directors, and the newly
appointed Directors are not endorsed by a majority of the then sitting Board of
Directors.     (c)   The Company is a party to a merger or similar transaction,
as a result of which, a person of group acquires ownership or more that 50% of
the total fair market value or total voting power of the stock of the Company.

2



--------------------------------------------------------------------------------



 



    A transaction shall not constitute a Change in Control if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.      
Notwithstanding the foregoing to the contrary, a transaction or series of
transactions that does not constitute a change in ownership, change in effective
control or change in the ownership of a substantial portion of the assets of the
Company, each as defined in Section 1.409A-3(i)(5) of the U.S. Treasury
Regulations (as amended from time to time), shall not constitute a Change in
Control for purposes of the Plan.   2.9   “Code”       Means the Internal
Revenue Code of 1986, as amended from time to time. Any reference to the Code
shall include any regulation and formal guidance issued thereunder.   2.10  
“Company”       Means The St. Joe Company and any successor thereto.   2.11  
“Compensation”       Means the gross base salary, commissions, and bonuses which
are reported on IRS Form W-2; provided, however, regardless of when such
remuneration was earned, “Compensation” does not include:

(a)   any amounts processed within pay periods which end 31 days or more after
termination of employment,   (b)   sign-on and new hire referral bonuses,   (c)
  commissions on sale of own residence,   (d)   severance pay,   (e)   payments
made after the death of the Employee,   (f)   recoverable draws,   (g)  
distributions from any qualified or nonqualified retirement plan, and   (h)  
gratuities and tips.

    The Employer’s classification of income and its determination as to the date
paid for purposes of this paragraph shall be conclusive and binding on
Participants. As used herein, the term “gross base salary” includes overtime and
certain wage replacement payments such as PTO, holiday, bereavement, jury duty,
disaster pay, volunteer pay, and

3



--------------------------------------------------------------------------------



 



    military duty (in no event less than the amount required by Code
Section 414(u)); elective deferrals under Code Section 402(g)(3); elective
deferrals to The St. Joe Company Deferred Capital Accumulation Plan; amounts
contributed or deferred under Code Section 125; and effective January 1, 2001,
elective amounts that are not includible in the gross income of the Participant
by reason of Code Section 132(f)(4).   2.12   “Compensation Limit”       Means
the limit under Code Section 401(a)(17) applicable to the Plan Year, as adjusted
under Code Section 401(a)(17)(B).   2.13   “Disability”       Except as provided
in Section 6.4 below, “Disability” means the same as in the Qualified Pension
Plan. A Participant shall not have a Disability unless the Participant is
determined to have a Disability under the Qualified Pension Plan.   2.14  
“Effective Date of Restatement”       Means December 31, 2008, the effective
date of this amended and restated Plan. The Plan was originally effective
January 1, 1998.   2.15   “Eligible Spouse”       Means the Participant’s
surviving legal spouse who is legally married to the Participant on the date of
death of the Participant.   2.16   “Employee”       Means a person who is a
common law employee of an Employer for federal income tax purposes. The
following persons shall in no event be considered to be Employees for purposes
of this Plan:

  (a)   Individuals having the status of an independent contractor; and     (b)
  Persons who are leased employees within the meaning of Code Section 414(n).

2.17   “Employer”       Means the Company and any other Affiliated Employer
which has adopted this Plan with the approval of the Plan Administrator.   2.18
  “Employer Credit”       Means a credit made to a Participant’s Account
pursuant to Section 4.2.

4



--------------------------------------------------------------------------------



 



2.19   “Employment Date”       Means the same as in the Qualified Pension Plan.
  2.20   “ERISA”       Means the Employee Retirement Income Security Act of
1974, as amended from time to time. Any reference to ERISA shall include any
regulations and formal guidance issued thereunder.   2.21   “Interest”      
Means a credit made to a Participant’s Account pursuant to Section 4.3.   2.22  
“Participant”       Means an Employee to whom or with respect to whom a benefit
is payable under the Plan.   2.23   “Plan”       Means The St. Joe Company
Supplemental Executive Retirement Plan as herein set forth and as it may
hereafter be amended from time to time.   2.24   “Plan Administrator”      
Means the Plan Administrator appointed pursuant to Section 8.1 of the Plan.  
2.25   “Plan Year”       Means the calendar year.   2.26   “Prior Plan”      
Means the St. Joe Corporation Supplemental Executive Retirement Plan, as amended
and in effect immediately prior to January 1, 2000.   2.27   “Qualified Pension
Plan”       Means The St. Joe Company Pension Plan, as amended from time to
time.   2.28   “Separation from Service”       Means an Employee’s termination
of employment (as defined in Section 1.409A-1(h) of the U.S. Treasury
Regulations (as amended from time to time), applying the default terms thereof)
on account of death, retirement or any other reason, from his or her Employer
and all persons that would be treated as a single employer with his or her
Employer under the rules of Code Sections 414(b) and (c), but substituting
references to “at least 50%” for “at

5



--------------------------------------------------------------------------------



 



    least 80%” each place it is used in Code Sections 1563(a)(1), (2) or (3) or
Section 1.415(c)-2 of the U.S. Treasury Regulations (as amended from time to
time).   2.29   “Valuation Date”       Means the last day of each calendar
quarter. The Plan Administrator may establish more frequent Valuation Dates in
its discretion.   2.30   “Year(s) of Benefit Service”       Means the same as in
the Qualified Pension Plan.   2.31   “Year(s) of Vesting Service”       Means
the same as in the Qualified Pension Plan, but shall not be subject to any
provisions in the Qualified Pension Plan which accelerate vesting thereunder.

Any headings used herein are included for ease of reference only, and are not to
be construed so as to alter the terms hereof.
ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.1   Eligibility

  (a)   An Employee of the Employer shall be eligible to participate in the Plan
if:

  (1)   Such Employee is a member of a select group of management or highly
compensated employees under Sections 201, 301 and 401 of ERISA;     (2)   Such
Employee’s Compensation paid or deferred in a Plan Year exceeds the Compensation
Limit;     (3)   Such Employee participates in the Qualified Pension Plan; and  
  (4)   Such Employee is selected by the Plan Administrator to participate in
this Plan.

      Each eligible Employee shall be designated as a “Tier 1 Participant” or a
“Tier 2 Participant” by the Plan Administrator. If a Tier 2 Participant is
re-designated as a Tier 1 Participant, or vice versa, in any Plan Year, any
change in benefits resulting therefrom shall apply effective as of the beginning
of such Plan Year.     (b)   The Plan Administrator may make such projections or
estimates as it deems desirable in applying the eligibility requirements, and
its determination shall be conclusive. In the event that it is determined that a
Participant has failed to meet the eligibility requirements for participation
with respect to a Plan Year, such

6



--------------------------------------------------------------------------------



 



      Participant shall continue to participate in the Plan, but no benefits,
other than Interest, shall accrue on behalf of such Participant under the Plan
during such Plan Year.

3.2   Notification       The Plan Administrator shall notify in writing each
Employee whom it has determined is eligible to participate in the Plan and shall
explain the rights, privileges and duties of a Participant in the Plan. The Plan
Administrator shall provide to each eligible Employee a Change in Control
election form as described in Section 3.4 and the beneficiary designation form
necessary for the eligible Employee to make the beneficiary designation election
provided for in the Plan.   3.3   Date of Participation and Enrollment       An
Employee who is eligible to participate as of the Effective Date of Restatement
shall be or become a Participant as of such date. Each other Employee who
becomes eligible to participate in the Plan shall become a Participant on the
date determined by the Plan Administrator as set forth in the notice described
in Section 3.2.   3.4   Change in Control Election       Within no more than
thirty (30) days after the date on which the Plan Administrator notifies an
Employee that he or she is eligible to participate in the Plan, the Employee may
irrevocably elect to receive a distribution of his Account upon a Change in
Control as described in Section 6.3. Any Participant in the Plan who is an
active Employee as of the Effective Date of Restatement may, on or prior to
December 31, 2008 (or such earlier date as may be established by the Plan
Administrator), make the same election described in the preceding sentence to
receive a distribution of his or her Account upon a Change in Control, provided
such election shall not take effect until January 1, 2009, and shall not cause
any amounts that would not otherwise be paid in 2008 to be paid in 2008. If the
eligible Employee or Participant fails to timely make such an election, he shall
be deemed to have irrevocably elected not to receive a distribution upon a
Change in Control.

ARTICLE IV
PARTICIPANT ACCOUNTS AND PLAN CREDITS

4.1   Separate Account       The Plan Administrator shall maintain a separate
Account for each Participant in order to reflect his interest in the Plan. Such
Account shall be established and maintained solely for purposes of recording the
Employer Credits and Interest which are credited to such Participant under the
Plan, and no person shall accrue any right or interest to any specific asset of
the Employer as a result thereof.   4.2   Employer Credits

7



--------------------------------------------------------------------------------



 



  (a)   Employer Annual Credit         As of the last day of each Plan Year
beginning on or after January 1, 2000, the Account of each Participant shall be
credited with a dollar amount equal to a percentage, as determined from the
table set forth below, of his Compensation for such Plan Year paid or deferred
while a Participant in the Plan, less any Base Credit allocated to such
Participant under Section 5.2(b) of the Qualified Pension Plan for such Plan
Year. Notwithstanding the foregoing, in the event a Participant terminates
employment prior to the last day of the Plan Year on account of death,
Disability, retirement or other termination of employment, then his Account
shall be credited, as of the Valuation Date following such termination of
employment, with a dollar amount based on the amount of Compensation paid or
deferred while a Participant in such Plan Year and the Employer Credit
percentage determined from the table below, less any Base Credit allocated to
such Participant under Section 5.2(b) of the Qualified Pension Plan for such
Plan Year.

                      Employer Credit for a   Employer Credit for a     Tier 1
Participant   Tier 2 Participant     Stated as a   Stated as a Attained Age as
of   Percentage of   Percentage of First Day of Plan Year   Compensation  
Compensation
Less than Age 25
    8 %     8 %
Age 25, but not Age 35
    9 %     9 %
Age 35, but not Age 45
    10 %     10 %
Age 45, but not Age 55
    14 %     11 %
Age 55 or older
    18.25 %     12 %

  (b)   Employer Transition Credit         In addition to annual Employer
Credits described in (a) above, each Participant shall be entitled to Employer
Transition Credits as described herein; provided, however, that no Employer
Transition Credits shall be made on behalf of a Participant unless he is
entitled to Transition Credits under Section 5.2(c) of the Qualified Pension
Plan. As of the last day of each of the nine (9) Plan Years beginning on and
after January 1, 2000, the Account of each Participant shall be credited with a
dollar amount equal to a percentage, determined in accordance with the table set
forth below of his Compensation paid or deferred in such Plan Year while a
Participant in the Plan, less any Transition Credit allocated to such
Participant under Section 5.2(c) of the Qualified Pension Plan for such Plan
Year.

8



--------------------------------------------------------------------------------



 



              Attained Age as of   Years of Benefit Service   Transition Credit
Stated as a February 1, 1999   as of February 1, 1999   Percentage of
Compensation
N/A
  20 or more     26 %
At least Age 40
  10 but not 20     23 %
Less than Age 40
  10 but not 20     19 %
N/A
  5 but not 10     16 %

      Employer Transition Credits will only be made for nine (9) Plan Years with
the first Plan Year beginning January 1, 2000, and the last Plan Year in which a
Transition Credit will be made beginning January 1, 2008. Notwithstanding the
foregoing, a Transition Credit will be made with respect to an eligible
Participant’s Compensation paid or deferred while a Participant in the calendar
month beginning January 1, 2009 and ending January 31, 2009. The Employer
Transition Credit, if any, to be made on behalf of a Participant shall be
determined based on the Participant’s Age and credited Years of Benefit Service
as of February 1, 1999 and shall not change as a result of a Participant’s
increase in Age or credited Years of Benefit Service after that date.        
Employer Transition Credits shall only be made as of the last day of the Plan
Year; provided, however, in the event a Participant terminates employment prior
to the last day of the Plan Year on account of death, Disability, retirement or
other termination of employment, then his Account shall be credited, as of the
Valuation Date following such termination of employment, with a dollar amount
based on the amount of Compensation paid or deferred while a Participant in such
Plan Year and the Employer Transition Credit percentage determined from the
table above, if any, less any Transition Credit allocated to such Participant
under Section 5.2(c) of the Qualified Pension Plan for such Plan Year.     (c)  
Initial Account Balance Credit (Applies only to Participants on January 1, 2000)
        The Account of an Employee who is a Participant as of January 1, 2000
(including a Tier 1 and Tier 2 Participant) shall be credited with an Initial
Account Balance Credit as described herein. The Initial Account Balance Credit
shall be the dollar amount which would have been credited to the Participant’s
Account had the provisions of (a) above been in effect since such Participant’s
Employment Date, calculated by using the Participant’s Compensation paid during
any Plan Year from his Employment Date to December 31, 1999. The Initial Account
Balance Credit of a Participant who is entitled to an Employer Transition Credit
pursuant to (b) above, shall include an amount calculated under the table set
forth in (b) above for the period from February 1, 1999 to December 31, 1999
using the Participant’s Compensation paid or deferred during such period of
time.         In addition, the Initial Account Balance Credit shall include an
Interest credit to be made to a Participant’s Account as of January 1, 2000.
Such Interest credit shall be

9



--------------------------------------------------------------------------------



 



      equal to the dollar amount of Interest credit which would have been made
to the Participant’s Account had the provisions of Section 4.2(a) and (b) above
and the provisions of Section 4.3(a) below been in effect since such
Participant’s Employment Date.

4.3   Interest

  (a)   A Participant’s Account shall be credited with Interest for the Plan
Year. Interest shall be credited (except as hereinafter provided) on the last
day of the Plan Year and shall be determined by multiplying the balance in the
Participant’s Account as of the first day of the Plan Year by the Applicable
Interest Rate for the Plan Year. If the Participant’s Annuity Starting Date
occurs in a Plan Year, Interest shall be credited as of the Participant’s
Annuity Starting Date by prorating the otherwise Applicable Interest Rate based
upon the number of complete calendar months which have elapsed from the
beginning of the Plan Year to the Participant’s Annuity Starting Date.     (b)  
Interest shall be credited in accordance with the foregoing on behalf of all
Participants.

4.4   Adjustments

  (a)   Prior Accrued Benefits. The Account balance determined in accordance
with the foregoing provisions of this Article IV on behalf of a Participant who
participated in the Prior Plan shall constitute such Participant’s total benefit
under the Plan and shall be paid, as provided in this Plan, in lieu of any
benefit accrued by such Participant under Article VIII of the Prior Plan prior
to January 1, 2000 and in full satisfaction of any liability to such Participant
for such Plan benefits.     (b)   Special Credits. Notwithstanding any other
provision of the Plan to the contrary, a Participant’s Account shall be reduced
by the portion of the balance of the Participant’s account under the Qualified
Pension Plan attributable to any Special Credits (as defined in the Qualified
Pension Plan) made to the Participant’s account under the Qualified Pension Plan
for Plan Years commencing on or after January 1, 2000 and before January 1,
2006, including the portion of the Participant’s Qualified Pension Plan account
attributable to any Interest Credits (as defined in the Qualified Pension Plan)
credited with respect thereto. The Participant’s net Account after such
reduction shall be the Participant’s Account for purposes of the Plan.

4.5   Valuation of the Account       As of each Valuation Date, and at such
other dates as the Plan Administrator shall select, the Plan Administrator shall
adjust each Participant’s previous Account balance for Employer Credits,
Interest and distributions. Upon complete distribution of a Participant’s
Account, the Participant’s Account shall be cancelled.

10



--------------------------------------------------------------------------------



 



4.6   Participant Statement       The Plan Administrator may, in its sole
discretion and at such times as it shall determine, provide the Participant with
a statement of the value of his Account.

ARTICLE V
VESTING

5.1   Vesting in Account       A Participant shall be vested in his Account in
accordance with the following schedule:

          Years of Vesting Service   Vested Percentage
Less than 1 Year
    0 %
1 Year
    10 %
2 Years
    20 %
3 Years
    30 %
4 Years
    40 %
5 Years
    50 %
6 Years
    60 %
7 Years
    70 %
8 Years
    80 %
9 Years
    90 %
10 or More Years
    100 %

    Notwithstanding the foregoing, a Participant shall have a 100% vested
interest in his Account upon the earliest to occur of the following:

  (a)   the attainment of age sixty-two (62) while in the service of the
Employer;     (b)   the attainment of age fifty-five (55) while in the service
of the Employer, if the Participant was a SERP Participant under the Prior Plan
(prior to January 1, 2000);     (c)   the later of (i) the attainment of age
fifty-five (55) while in the service of the Employer or (ii) upon being credited
with five (5) Years of Vesting Service, if the Participant was an “Excess
Participant” under the Prior Plan (as defined below);     (d)   upon the
Participant’s Disability or death; or     (e)   upon a Change in Control.

    An “Excess Participant” is defined in the Prior Plan as a Participant who is
not a “SERP Participant.” A “SERP Participant” is defined in the Prior Plan as a
Participant who is the Chief Executive Officer or a Participant who reports
directly to the Chief Executive Officer and who is designated as a SERP
Participant by the Plan Administrator.

11



--------------------------------------------------------------------------------



 



5.2   No Vested Interest in Account       If a Participant terminates employment
without having a vested interest in his Account, no benefit shall be payable to
or on behalf of such Participant under the Plan. Upon termination of employment
without a vested interest, the Participant’s non-vested interest in the Plan
shall be permanently forfeited.   5.3   Special Adjustment to Account         If
a Participant has received Special Credits pursuant to Section 5.2(f) of the
Qualified Pension Plan and if the Participant is less than 100% vested in his
Account pursuant to Section 5.1 hereof, his vested Account for all purposes
under the Plan as of any date of determination shall be equal to (P times
(AB+SC))—SC where:

  P    is the Participant’s vested percentage determined pursuant to Section 5.1
as of the date of determination;     AB    is the Participant’s Account balance
as of the date of determination;     SC    is the sum of the Special Credits the
Participant received pursuant to Section 5.2(f), adjusted with Interest Credits
pursuant to Section 5.2(e) of the Qualified Pension Plan to the date of
determination.

    The amount computed in accordance with the foregoing shall be the
Participant’s vested Account for all purposes under the Plan.

ARTICLE VI
PAYMENT OF VESTED ACCOUNTS

6.1   Payment upon Separation from Service       If a Participant has a
Separation from Service for any reason other than death, such Participant’s
vested Account shall be paid to him by the Employer. Payment of such benefits
shall be made on or as soon as administratively practicable (but in any event
within 90 days) after the date which is six (6) months following such
termination. The amount of any lump sum distribution shall be based on the value
of the Participant’s vested Account as of the Valuation Date immediately
preceding the payment date.

12



--------------------------------------------------------------------------------



 



6.2   Payment upon Death

  (a)   If a Participant dies while in service, the Participant’s Beneficiary
shall be entitled to a death benefit payable as a lump sum amount equal to the
Participant’s vested Account. Such death benefit shall be paid to the
Participant’s Beneficiary on or as soon as administratively practicable (but in
any event within 90 days) after the date of the Participant’s death. Such death
benefit shall be equal to the value of the Participant’s vested Account as of
the Valuation Date immediately preceding such payment date.     (b)   If the
Participant dies following his termination of service and before receiving all
benefits payable to him under the Plan, the balance of the Participant’s vested
Account shall be paid by the Employer to the Participant’s Beneficiary in a lump
sum amount. Such death benefit shall be paid in accordance with paragraph
(a) and shall be equal to the undistributed value of the Participant’s vested
Account as of the Valuation Date as of which payment is made..

6.3   Change in Control       In the event that a Change in Control occurs with
respect to the Company, if a Participant has timely elected pursuant to
Section 3.4 to receive a distribution upon a Change in Control, his Account
shall be paid to him by the Employer in a lump sum. Payment of such benefit
shall be on or as soon as administratively practicable (but in any event within
90 days) after the first day of the calendar month immediately following the
Change in Control, with the amount of such distribution equal the value of the
Participant’s vested Account as of the Valuation Date immediately preceding such
payment date   6.4   Disability       In the event of a Participant’s
Disability, the Participant’s Account shall be paid to him by the Employer in a
lump sum. Payment of such benefit shall be made as soon as administratively
possible (but in any event within 90 days) after the date on which the
Participant’s is deemed to have experienced a Disability, and the amount of such
distribution shall equal the value of the Participant’s Account as of the
Valuation Date immediately preceding such payment date.       Solely for
purposes of this Section 6.4, and notwithstanding any other provision of the
Plan to the contrary, “Disability” means (i) the Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or (ii) the Participant’s receipt, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, of income replacement benefits for a period of not less than 3 months
under a disability plan covering employees of the Participant’s Employer. The
Plan Administrator shall

13



--------------------------------------------------------------------------------



 



    determine whether a Participant is disabled for this purpose in its sole
discretion, provided that a Participant will be deemed disabled if determined to
be totally and permanently disabled by the Social Security Administration.   6.5
  Mode of Payment       Except in the case of a Participant who began receiving
a distribution of his account in installments beginning in the 2005 Plan year or
earlier, any vested Account payable under the Plan shall be paid as a lump sum.

ARTICLE VII
BENEFICIARY DESIGNATION FOR DEATH BENEFITS BASED ON ACCOUNTS

7.1   Beneficiary Designation       Each Participant shall designate a person or
persons or a trust to be his Beneficiary or Beneficiaries to whom his Account
under this Plan shall be paid in the event of the Participant’s death prior to
the complete distribution of such Account under the Plan. A beneficiary
designation can only be made on the form provided by the Plan Administrator for
such purpose and shall only be effective when filed with the Plan Administrator
during the Participant’s lifetime.   7.2   Change in Beneficiary Designation    
  Any beneficiary designation may be changed by the Participant without the
consent of any designated Beneficiary by filing a new beneficiary designation
with the Plan Administrator. The filing of a new beneficiary designation
election will cancel the previous beneficiary designation. However, any
beneficiary designation shall remain in effect until a new beneficiary
designation election is made in accordance with the foregoing.   7.3   Lack of
Beneficiary Designation or Surviving Beneficiary       If a Participant has not
designated a Beneficiary under this Plan or there is no surviving Beneficiary
under this Plan, the Beneficiary shall be the same as designated by the
Participant under the Qualified Pension Plan. If a Beneficiary has not been
designated under the Plan or the Qualified Pension Plan, or if no designated
Beneficiary is surviving, distribution shall be made to the Participant’s
Eligible Spouse, and if there is no Eligible Spouse in equal shares to any
surviving children of the Participant. In the event none of the above-named
individuals survives the Participant, distribution shall be made in a lump sum
to the Participant’s estate.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION OF THE PLAN

8.1   Responsibility of the Plan Administrator       Except for the functions
reserved to the Company, an Employer, or the Board of Directors, the Plan
Administrator shall be responsible for the general operation and administration
of the Plan and for carrying out the provisions thereof. The Compensation
Committee of the Board of Directors has the authority to appoint, remove or
replace the Plan Administrator. In the absence of a specific appointment, the
Company shall be the Plan Administrator.   8.2   Powers and Duties of Plan
Administrator       The Plan Administrator, subject to the limitations herein
contained and to such other restrictions as the Board of Directors may make,
shall have the power and the duty to take all actions and to make all decisions
necessary or proper to carry out the provisions of Plan. The determination of
the Plan Administrator as to any question involving the general administration
and interpretation of the Plan shall be final, conclusive and binding. Any
discretionary actions to be taken under the Plan by the Plan Administrator with
respect to the classification of Employees, Participants, Beneficiaries,
contributions, or benefits shall be uniform in their nature and applicable to
all persons similarly situated. Without limiting the generality of the
foregoing, the Plan Administrator shall have the following powers and duties:

  (a)   To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition of receiving
any benefits under the Plan;     (b)   To make and enforce such rules and
regulations and prescribe the use of such forms as it shall deem necessary for
the efficient administration of the Plan;     (c)   To interpret the Plan, and
to resolve ambiguities, inconsistencies and omissions, which findings shall be
binding, final and conclusive;     (d)   To decide on questions concerning the
Plan and the eligibility of any Employee to participate in the Plan, in
accordance with the provisions of the Plan;     (e)   To determine the amount of
benefits which shall be payable to any person in accordance with the provisions
of the Plan. The Plan Administrator may require claims for benefits to be filed
in writing, on such forms and containing such information as the Plan
Administrator may deem necessary. Adequate notice shall be provided in writing
to any Participant or Beneficiary thereof whose claim for benefits under the
Plan has been wholly or partially denied. The Plan claim review procedure is
more particularly described in Section 8.7. Notice of denial of a claim

15



--------------------------------------------------------------------------------



 



      shall be written in a manner calculated to be understood by the
Participant or his Beneficiary and shall afford reasonable opportunity to the
Participant or his Beneficiary whose claim for benefits has been denied for a
full and fair review of the decision denying the claim;     (f)   To allocate
any such powers and duties to or among individual members of any administrative
committee serving as the Plan Administrator; and     (g)   To designate persons
other than the Plan Administrator to carry out any duty or power which would
otherwise be a responsibility of the Plan Administrator, under the terms of the
Plan.

8.3   Expenses of the Plan Administrator and Plan Costs       The expenses of
administering the Plan, including the printing of literature and forms related
thereto, the disbursement of benefits thereunder, and the compensation of
administrative organizations, agents, consultants, actuaries, legal counsel, or
other professional counselor, shall be paid by the Employer.   8.4   Selection
of Plan Professional Counselors       The Plan Administrator may employ legal
counsel, qualified public accountants, consultants, actuaries and such clerical
and other accounting services as it may require in carrying out the provisions
of the Plan or in complying with requirements imposed by ERISA and the Code.  
8.5   Records of the Plan Administrator       The Plan Administrator shall keep
a record of all its proceedings, which shall be open to inspection by the
Employer.   8.6   Plan Administrator’s Right to Administer and Interpret the
Plan       The Plan Administrator shall have the absolute power, discretion, and
authority to administer and interpret the Plan and to adopt such rules and
regulations as in the opinion of the Plan Administrator are necessary or
advisable to implement, administer, and interpret the Plan, or to transact its
business. Any decision by the Plan Administrator or interpretation of the Plan
by the Plan Administrator shall be given the fullest deference permitted by law.
Such rules and regulations as are adopted by the Plan Administrator shall be
binding upon any persons having an interest in or under the Plan.   8.7   Claims
Procedure       A claim for benefits under the Plan must be made to the Plan
Administrator in writing. The Plan Administrator shall provide adequate notice
electronically or in writing to any Participant or Beneficiary whose claim for
benefits under the Plan has been denied, setting forth the specific reasons for
such denial, written in a manner calculated to be understood by the Participant
or Beneficiary. Such notice shall be provided within a reasonable period

16



--------------------------------------------------------------------------------



 



    of time, but not later than ninety (90) days after receipt of the claim by
the Plan unless the Plan Administrator determines that special circumstances
require additional time, in which case written notice indicating the special
circumstances and expected determination date shall be furnished to the claimant
prior to the termination of the initial 90-day period, but in no event shall
such extension exceed 90 days from the end of the initial period. If a claim is
denied, in whole or in part, the Plan Administrator shall send electronically or
in writing the claimant a notice of denial explaining the reasons for denial of
the claim. A claimant whose claim has been denied, or his authorized
representative, may request a review of the denial, but such a request must be
sent electronically or in writing, and must be submitted to the Plan
Administrator within sixty (60) days after the claimant’s receipt of the notice
of denial. The review of a claim which has been denied shall be made by the Plan
Administrator within sixty (60) days of the receipt of the request for review,
unless the Plan Administrator determines that special circumstances require
additional time, in which case a decision shall be rendered not later than one
hundred twenty (120) days after receipt of the request for review. The decision
on the review shall be sent electronically or in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific reference to the pertinent Plan
provisions on which the decision is based. If a claim is denied on appeal by the
Plan Administrator, the claimant may appeal such denial to the Compensation
Committee of the Board of Directors by filing a written or electronic request
for review with the Compensation Committee within sixty (60) days after the
claimant’s receipt of the notice of denial. The Compensation Committee shall
render a decision on the appeal, electronically or in writing, within one
hundred twenty (120) days after receipt of the request for review. The Plan
Administrator and Compensation Committee of the Board of Directors shall have
absolute authority and discretion to adjudicate claims under this Section and
any such adjudication shall be given the fullest deference permitted by law.  
8.8   Indemnity of the Plan Administrator       The Employer shall indemnify and
hold harmless the Plan Administrator against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.

ARTICLE IX
AMENDMENT AND TERMINATION

9.1   Amendment       The Company, although it intends the Plan to be permanent,
reserves the right to amend the Plan at any time. However, no amendment shall
have the effect of reducing the amount of the benefit which has accrued to a
Participant as of the amendment date without the written consent of the
Participant. Furthermore, no amendment shall cause a forfeiture of the benefit
accrued as of the amendment date or make the vesting provisions of the Plan more
restrictive with regard to such benefit. Any such amendment shall be made
pursuant to a resolution of the Board of Directors.

17



--------------------------------------------------------------------------------



 



9.2   Termination       The Company reserves the right to terminate the Plan at
any time. However, no termination shall have the effect of reducing the amount
of the benefit which has accrued to a Participant as of the termination date.
The Plan may only be terminated by resolution of the Board of Directors. Upon
such termination, a Participant shall become vested in the benefit which has
accrued to him or her under the Plan as of the date of such termination, but no
further benefits, other than Interest, shall accrue after the date of
termination. After termination of the Plan, each Participant’s Account shall be
held and disbursed in accordance with the otherwise applicable terms of the Plan
unless the Board of Directors authorizes an earlier distribution in accordance
with the requirements of Section 1.409A-3(j)(4)(ix) of the U.S. Treasury
Regulations.

ARTICLE X
MISCELLANEOUS

10.1   Unsecured Creditor       Participants and their Beneficiaries under this
Plan shall have solely those rights of unsecured creditors of the Employer.
Except to the extent otherwise provided in any trust established by the Employer
to pay Plan benefits, as described in Section 10.2, any and all assets of the
Employer shall not be deemed to be held in trust for any Participant or his
Beneficiary, nor shall any assets be considered security for the performance of
obligations of the Employer and said assets shall at all times remain unpledged,
unrestricted general assets of the Employer. The Employer’s obligation under the
Plan shall be an unsecured and unfunded promise to pay benefits at a future
date.   10.2   Unfunded Plan       The Employer may contribute assets to a trust
fund in order to pay some or all benefits to Participants and their
Beneficiaries. However, no funds or assets shall be segregated or physically set
aside with respect to the Employer’s obligations under the Plan in a manner
which would cause the Plan to be “funded” for purposes of ERISA and/or the
Internal Revenue Code. This Plan shall be maintained to provide supplemental
retirement benefits for a select group of management and highly compensated
employees. Any Participant’s Account under the Plan is maintained for
recordkeeping purposes only and is not to be construed as funded for tax or
ERISA purposes.       If the Employer establishes a trust fund in connection
with the Plan, the assets of such trust fund shall be subject to the claims of
the general creditors of the Employer in the event that the Employer becomes
insolvent.   10.3   Non-Assignability       Except as may otherwise be required
by law, no distribution or payment under the Plan to any Participant or
Beneficiary shall be subject in any manner to anticipation, alienation,

18



--------------------------------------------------------------------------------



 



    sale, transfer, assignment, pledge, encumbrance or charge, whether voluntary
or involuntary, and any attempt to so anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the same shall be void; nor shall any such
distribution or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to such
distribution or payment. If any Participant or Beneficiary is adjudicated
bankrupt or purports to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any such distribution or payment, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
distribution or payment or may hold or cause to be held or applied such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary in such manner as the Plan Administrator shall
direct.   10.4   Not a Contract of Employment       This Plan shall not be
deemed to constitute an employment contract between the Employer and any
Employee or other person whether or not in the employ of the Employer, nor shall
anything herein contained be deemed to give any Employee or other person whether
or not in the employ of the Employer any right to be retained in the employ of
the Employer, or to interfere with the right of the Employer to discharge any
Employee at any time and to treat him without any regard to the effect which
such treatment might have upon him as a Participant of the Plan.   10.5   Source
of Plan Benefits       The Employer shall be the sole source of benefit under
this Plan, and each Employee, Participant, Beneficiary, or any other person who
shall claim the right to any payment or benefit under this Plan shall be
entitled to look only to the Employer for payment of benefits.   10.6   Binding
Agreement       This Plan shall be binding on the parties hereto, their heirs,
executors, administrators, and successors in interest.   10.7   Invalidity of
Certain Provisions       If any provision of this Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof and this Plan shall be construed and enforced as if such
provision had not been included.

19



--------------------------------------------------------------------------------



 



10.8   Incapacity       If the Plan Administrator determines that any person
entitled to payments under the Plan is a minor or incompetent by reason of
physical or mental disability, it may cause all payments thereafter becoming due
to such person to be made to any other person for his benefit, without
responsibility to follow application of amounts so paid. Payments made pursuant
to this provision shall completely discharge the Plan, the Company, any
Employer, and the Plan Administrator from any liability for payment under this
Plan.   10.9   Masculine, Feminine, Singular and Plural       The masculine
shall include the feminine, the singular shall include the plural, and the
plural shall include the singular wherever the person or entity or context shall
plainly so require.   10.10   Taxes       It is the intent of the Company that
amounts deferred under the Plan shall not be subject to federal income tax until
distributed from the Plan. However, the Company does not guarantee or warrant
that Plan benefits will be excludable from a Participant’s gross income for
federal or state income tax purposes until distributed, and the Participant (or
Beneficiary) shall in all cases be liable for any taxes due on benefits
attributable to such Participant or Beneficiary.       The Plan Administrator
shall make appropriate arrangements to (a) withhold FICA/FUTA taxes due on
amounts accrued and vested under the Plan and (b) withhold federal and state
income taxes due on amounts distributed from the Plan. Further, the Plan
Administrator may make appropriate arrangements to withhold for any other taxes
required to be withheld by any government or governmental agency.   10.11  
Governing Law       The provisions of the Plan shall be construed, administered
and governed under applicable Federal law and, to the extent not preempted by
Federal law, the laws of the State of Florida.

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused the Plan to be executed on its
behalf this 17th day of December, 2008, to be effective as of December 31, 2008.

            THE ST. JOE COMPANY
      By   /s/ Rusty Bozman         Rusty Bozman         Vice President-Human
Resources and
Plan Administrator     

21